Citation Nr: 1140743	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  03-08 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper back disability. 

2.  Entitlement to service connection for a lower back disability. 

3.  Entitlement to service connection for a rash on the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1992.  

This matter originally came before the Board of Veterans' Appeals  (Board) on appeal from a decision of April 2002 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office. 

A hearing was held before the undersigned Veterans Law Judge in July 2004.  In February 2005, the Board remanded the case for additional development of evidence.  The Board issued a decision in June 2006 which denied service connection for a back disorder and denied service connection for a skin disorder. 

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims.  In June 2008, the Court issued a Memorandum Decision which vacated the Board's decision and remanded the matter for further action. 
 
In turn, in March 2010, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) in order to assist the Veteran with the development of the claims.  In pertinent part, he was directed to undergo VA examinations.  He underwent the examinations in May 2010.  Thereafter, the AOJ continued the denial of the claims and forwarded the matters to the Board for further review.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's representative, in her September 2011 written brief, contends that these matters should be remanded because the May 2010 VA examiners did not provide adequate opinions as to the most likely etiology of the disabilities on appeal.  While the Board regrets the delay that will result from this proposed action, it agrees that the examiners failed to consider the Veteran's lay testimony and history or support its conclusions with analysis.  As such, the matters must be remanded to assist the Veteran with the development of his claims.  

As previously noted, the Veteran contends that a current upper back condition was incurred in 1986 in Korea and worsened in Germany in the late-1980's.  He alleges that the low back condition became painful after he was given a spinal injection for hemorrhoid surgery in 1990.  He contends that a skin condition of the hands and feet is due to exposure to petroleum products during service.  As to each condition, he alleges that he has had continuous symptoms since discharge from service.  The first documented medical treatment for the disorders, however, was not until 1996, when the Veteran began VA treatment.  

Here, in addressing the Veteran's upper back condition, the May 2010 examiner indicated that the syrinx of the spine condition which required surgery in May 2001 was usually an idiopathic finding and not related to lifting or an injury.  The examiner did not address, however, the most likely etiology of the current disability, nor did the examiner consider the Veteran's reports of continuity of upper back symptomatology.  

Similarly, with respect to the lower back condition, the examiner indicated that the mild degenerative changes of the lumbar spine were less likely related to the hemorrhoid surgery during service.  No support was provided for the conclusion, and again, the examiner did not address the most likely etiology of the current disability was or consider the Veteran's reports of continuity of upper back symptomatology.  

Finally, as to the skin condition on the hands and feet, the examiner indicated that the skin condition of the hands was not related to petroleum exposure but was usually found with repetitive use.  No opinion was provided as to whether the repetitive use injury had its origin in service.  The examiner opined that the foot condition was fungal and also not related to petroleum exposure.  Again, unfortunately, the examiner did not take into consideration whether the condition was otherwise related to service or consider the Veteran's reports of continuity of symptomatology.  

A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, it must be based on consideration of the appellant's prior medical history.  Id. at 123.  An opinion is not entitled to any weight if it contains only data and conclusions without reasoning or rationale.  Nieves-Rodrigez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board is not permitted to make medical conclusions or inferences from insufficient or incomplete medical data.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Given these legal parameters, the matters must be returned for additional opinion, and, if necessary, further examination.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiners who conducted the May 2010 orthopedic and skin disabilities examinations, or, if they are unavailable, schedule the Veteran for new spine disorders and skin disorders examinations.  If a new skin examination is required, contact the Veteran and, to the extent feasible, attempt to schedule the examination during an active stage of the condition.  

2.  As to the Veteran's upper back condition, diagnosed as thoracic syrinx status post laminectomy, the examiner should provide a supplemental opinion to indicate the likelihood that the Veteran's upper back condition is due to or the result of active duty military service.  In offering the opinion, the examiner is advised that the majority of the Veteran's service treatment records are lost through no fault of his own.  The examiner is also advised that the Veteran's reports of continuity of upper back symptomatology are deemed credible.  Nevertheless, while the Veteran is free to discuss symptoms experienced over the years, he has not demonstrated expertise to diagnose a disability or link a diagnosed disability to his military service; thus a medical opinion is required.  

3.  As to the Veteran's lower back condition, diagnosed as mild degenerative changes of the lumbar spine, the examiner should provide a supplemental opinion to indicate the likelihood that the Veteran's lower back condition is due to or the result of active duty military service.  In offering the opinion, the examiner is advised that the majority of the Veteran's service treatment records are lost through no fault of his own.  The examiner is also advised that the Veteran's reports of continuity of lower back symptomatology are deemed credible.  Nevertheless, while the Veteran is free to discuss symptoms experienced over the years, he has not demonstrated expertise to diagnose a disability or link a diagnosed disability to his military service; thus a medical opinion is required.  

4.  As to the Veteran's skin condition, diagnosed in May 2010 as eczema of the right hand and tinea pedis of the left foot, the examiner should provide a supplemental opinion to indicate the likelihood that the skin condition is due to or the result of active duty military service.  In offering the opinion, the examiner is advised that the majority of the Veteran's service treatment records are lost through no fault of his own.  The examiner is also advised that the Veteran's reports of continuity of lower back symptomatology are deemed credible.  Nevertheless, while the Veteran is free to discuss symptoms experienced over the years, he has not demonstrated expertise to diagnose a disability or link a diagnosed disability to his military service; thus a medical opinion is required.  

5.  Thereafter, the AOJ should review the examination reports to determine if they are in compliance with this REMAND.  If any of the reports is deficient in any manner, it should be returned to the physician, along with the claims file, for immediate corrective action.  

6.  Then, the AOJ should readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


